COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Starry Skies Ranch, L.P., Jo Arc Resources, Inc., and
                            Sally Blackie Sengel

Appellate case number:      01-19-00040-CV

Trial court case number:    36211

Trial court:                335th District Court of Washington County

       Relators, Starry Skies Ranch, L.P., Jo Arc Resources, Inc., and Sally Blackie
Sengel, have filed a petition for a writ of mandamus in this Court. Relators also have filed
a motion and an amended motion to stay “all proceedings in the trial court” until
disposition of relators’ mandamus petition. The amended motion to stay is denied, and
the motion to stay is dismissed as moot.
       The Court requests a response to the petition for a writ of mandamus from real
party in interest. The response, if any, is due no later than 20 days from the date of this
order.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: __January 16, 2019_____